Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00320-CV

                                  Sylvia J. GUZMAN,
                                       Appellant

                                           v.

                                  Eddie GUAJARDO,
                                       Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV02648
                        Honorable Gloria Saldana, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Sylvia J. Guzman.

      SIGNED October 9, 2019.


                                            _________________________________
                                            Patricia O. Alvarez, Justice